DETAILED ACTION
In view of the Appeal Brief filed on December 10, 2020 (“the Brief”), PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
 /XUAN M THAI/             Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                         

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Status of Claims
This action is in reply to the Appeal Brief filed on December 10, 2020.  Claims 1, 4-14, and 16-19 are Previously presented; and claims 2, 3, 15, and 20 are Original. Claim 1-20  currently pending and have been examined.

Double Patenting
The provisional double patenting rejections set forth in the prior office action will be revisited once there are allowed claims in the instant application.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application because the additional elements are directed to insignificant pre-solution activity and/or merely using a computer as a tool to perform an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are directed to using a computer as a tool to perform an abstract idea and insignificant pre-solution activity appended to the abstract idea, the insignificant pre-solution activity being directed to well-understood, routine, and conventional activities previously known to the industry specified at a high level of generality.
The results of the subject matter eligibility test can be seen below:
Are the claims to a process, machine, manufacture or composition of matter? Yes. Claims 1-15 are directed to processes, and claims 16-20 are directed to a machine.
Do the claims recite an abstract idea, law of nature, or natural phenomenon?
Yes. Claims 1, 12, and 16 recite the abstract idea of managing personal behavior, i.e., generating a custom workout recommendation. Claims 1 and 12 recite “receiving a target workout duration,” “determining a target calorie burn,” “determining a recentness of each completed workout,” “analyzing movement data,” “assigning weights to the workouts,” “ranking the workouts,” and “generating a custom workout recommendation based on the rankings.” These are mental processes, i.e., concepts that can be performed in the human mind. 
3. 	Do the claims recite additional elements that integrate the judicial exception into a practical application?
No. Claims 1, 12, and 16 recite “determining a recentness of the workouts by receiving physical movement data transmitted wirelessly to a server from electronic sensors,” but this is insignificant pre-solution activity which involves merely gathering data to be used in the claimed process. See MPEP § 2106.05(g). Claims 1, 12, and 16 also recite receiving data at a server that was entered on an app or web page and determining various parameters at the server. However, a server is a computer, and the server here is merely a tool for performing the abstract idea. Claim 16 also recites “one or more non-transitory computer-readable media storing one or more programs that are configured, when executed, to cause one more processors to perform a method for customizing workout recommendations,” but this is also merely using a computer as a not: recite an improvement to the functioning of a computer or any other technology or technical field; apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; apply the abstract idea using a particular machine; effect a transformation or reduction of a particular article to a different state or thing; or apply the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular technological environment. 
4. 	Do the claims recite additional elements that amount to significantly more than the judicial exception when analyzed individually or as an ordered combination?
No. The claims are directed to nothing more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when analyzed individually or as an ordered combination because the claims of the present invention only recite steps that could be performed in the human mind or by a human using a pen and paper; merely using a computer as a tool to perform an abstract idea; and insignificant pre-solution activity appended to the abstract idea, the insignificant pre-solution activity being directed to well-understood, routine, and conventional activities previously known to the industry specified at a high level of generality. “Wirelessly receiving at a server physical Sensors. June 2016; 16(9):1538 (“Arriba”). Arriba acknowledges that “Among the wide variety of wearable devices, wrist wearables such as smartwatches and wrist bands seem to have become mainstream. Estimations indicate that by 2019 wrist wearables will reach 100 million sold units, while all the other wearable devices together will achieve just 7.3 million units. In addition to other features related to their reduced size and comfortable use, wrist wearables include a good amount of sensors providing continuous data about vital signs (e.g., heart rate, skin temperature) and environmental variables (e.g., movements) that can be used for many different purposes” (Introduction, p. 1538 (citations omitted)). Further, Applicant’s admitted prior art teaches exercise machine electronic sensors, e.g., a heart rate sensor in a treadmill. Wirelessly receiving physical movement data from one or more electronic sensors (whether a wearable wrist sensor and/or an exercise machine electronic sensor) configured to directly measure physical movement of a user does not amount to significantly more than the abstract idea. Therefore, claims 1-20 are directed to patent-ineligible subject matter.

Claim Rejections - 35 USC § 103
Claims 1-4, 8, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Pub. No. 2015/0364057, Catani et al. ("Catani") in view of U.S. Patent .
Regarding claim 1 (Previously presented), Catani teaches a method for customizing workout recommendations (systems and methods for wellness, health, and lifestyle planning, tracking, and maintenance, Title; activities include exercise, ¶242; displayed activities can be customized recommendations for the user, ¶254), the method comprising: receiving, at a server, a target workout duration for a user that was entered by the user on an app or web page (in one embodiment, the input module 200 can be implemented using one or more web pages which are configured to receive user input and present information to a user, ¶220; in an exemplary embodiment, the input module 200 can be accessed by users via a web interface, e.g., by connecting to the Internet via a client terminal and accessing a specific web address, by launching an app on a client terminal that accesses the system 10, etc., ¶220; user management system is provided that in one embodiment includes a storage device and a processor, wherein the storage device can store a fingerprint, e.g., user fingerprint 516, FIG. 41, that includes a plurality of characteristics unique to an individual, ¶7; includes activity duration preference 518j (e.g., short, medium, long, 15 minutes, 30 minutes, etc.), ¶299 (emphasis added); the processor can be configured to perform functions of displaying on a display a prompt to which a user can provide an input in response thereto, receiving the input, and updating one or more of the variables representing the plurality of characteristics based on the received input, thereby updating the fingerprint so as to reflect the user's input, ¶7; computer system 100 can include a web browser for retrieving web pages or other markup language streams, accepting user input with respect to those pages/streams (e.g., for purposes of completing input fields), issuing Hypertext Transfer Protocol (HTTP) requests with respect to those pages/streams or otherwise (e.g., for submitting to a server information from the completed input fields), and so forth, ¶208 (emphasis added); computer system 100 can also include a web server for generating and/or delivering the web pages to client computer systems, ¶208). 
Catani teaches determining, at the server, a recentness of each workout completed by the user, from among available workouts (recommendations can be tailored to a person by being based on the person's past (i.e., “completed”) and/or current activities related to wellness, health, and/or lifestyle, ¶196; by considering the person's past and/or current activities, the system can: (1) provide recommendations that are not activities already being performed by the person; (2) provide recommendations similar in type to activities that the person currently engages in and/or has engaged in in the past, thereby indicating that the person enjoys such activities, has access to the resources required for such activities (e.g., certain athletic activities such as swimming, weightlifting, and tennis that require special equipment and/or special facilities); and/or (3) suggest activities that complement activities already being or already have been performed by the person, such as by focusing on an aspect of the person's wellness, health, and/or lifestyle being addressed less than other aspects of the person's wellness, health, and/or lifestyle, thereby helping to provide a more well-rounded approach for improving and/or maintaining wellness, health, and/or lifestyle, , by receiving physical movement data of the user from one or more electronic sensors configured to directly measure physical movement of the user and configured to transmit the physical movement data to the server (system can be configured to gather information regarding the user's health by the user inputting the information directly into the system, e.g., via an input module, and/or by the system electronically communicating with one or more sensors, e.g., sensors of health monitoring devices, ¶325 (emphasis added); for non-limiting example, a sensor configured to monitor the user's physical activity, such as a sensor of a fitness watch, heart rate monitor, etc., can be configured to provide data to the system (which can include a server as discussed above) regarding the user's energy expenditure, ¶325), analyzing the physical movement data (analysis module 202 can be configured to execute one or more algorithms stored in the algorithm database 224 to perform analysis, ¶269), and determining whether each of the available workouts was completed based on the analysis of the physical movement data (system 10 can be configured to automatically update an activity as having been performed, ¶246; for a non-limiting example, if the geographic location feature indicates that the user's geographic location is continually changing within a certain time range, the system 10 can be configured to conclude that an activity scheduled within that time range requiring continual movement has been performed, e.g., a bike ride occurred in the morning before work, a walk occurred during lunch hour, etc., ¶247). 
Catani may not explicitly teach that the one or more electronic sensors are configured to wirelessly transmit the physical movement data to the server. However, White teaches an athletic performance monitoring system (Abstract) wherein the system 
Catani may not explicitly teach determining, at the server, a target calorie burn for the user. However, Catani does teach that the user fingerprint includes weight management goal data (¶299). Mault teaches that a computing device can be used to monitor food intake and activity levels (¶12) and that a balance (or difference) between recorded diet parameters (such as diet points), and the sum of expenditure points (resting points and activity points) can be calculated and compared with a target balance determined so as to allow the successful completion of a weight control program. In other words, one of ordinary skill in the art before the effective filing date would have known that a target calorie burn for a user can be determined from diet (intake) and activity (expenditure) data in line with a weight-management goal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to express the weight management goal of Catani in terms of a 
Catani (as modified by Mault) suggests assigning, at the server, a weight to each of the available workouts based on the received target workout duration, the determined target calorie burn for the user, and the determined recentness of the workouts completed by the user; ranking, at a server, the available workouts based on their assigned weights; and generating, at a server, a custom workout recommendation for the user based on the ranking of the available workouts.
As discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date to express the weight management goal of Catani in terms of a target calorie burn for the user (i.e., “sum of expenditure points”) as recognized by Mault in order to yield the predictable results of being able to recommend one or more activities that are analyzed to be most aligned with that energy expenditure/weight management goal.
As also discussed above, recommendations can be tailored to a person by being based on the person's past (i.e., “completed”) and/or current activities related to wellness, health, and/or lifestyle (¶196), and that by considering the person's past and/or current activities, the system can: (1) provide recommendations that are not activities already being performed by the person; (2) provide recommendations similar in type to activities that the person currently engages in and/or has engaged in in the past, thereby indicating that the person enjoys such activities, has access to the 
 Further, Catani teaches that analysis module 202 can be configured to determine activities to recommend to the user based on the user's activity information (e.g., user fingerprint 516, FIG. 41, includes a plurality of characteristics unique to an individual, ¶7; includes activity duration preference 518j (e.g., short, medium, long, 15 minutes, 30 minutes, etc.), ¶299), i.e., the activities information regarding the user input via the activities input module 210 and/or the activities information regarding the user stored in the individual database 216 that is not specifically input by a user but that is learned by the system 10 as the user makes choices and/or performs actions (¶274). Catani also teaches that different recommendations can be associated with different numbers of points (i.e., assigned different weights) and users can thus receive a sense of each recommendation's relative impact on their goals (e.g., weight management goals) and/or the difficulty in achieving a certain recommended activity, with higher points being associated with activities having bigger and/or more lasting results and/or with activities that are generally more difficult (¶228). Further, Catani teaches that the analysis module 202 performs a comparison of the user fingerprint 516 with the activity fingerprints stored in the database in order to find the best matches (¶302). Further still, 
Regarding claim 2 (Original), Catani teaches wherein the one or more electronic sensors includes a wearable electronic sensor configured to be worn on a wrist of the user (a sensor configured to monitor the user's physical activity, such as a sensor of a fitness watch, heart rate monitor, etc., can be configured to provide data to the system regarding the user's energy expenditure, ¶325).  
wherein the one or more electronic sensors includes an exercise machine electronic sensor. As discussed regarding claim 2, Catani does teach that a sensor configured to monitor the user's physical activity, such as a sensor of a fitness watch, heart rate monitor, etc., can be configured to provide data to the system regarding the user's energy expenditure (¶325). Further, White teaches this feature (exercise device 122, e.g., treadmill, step machine, etc., includes one or more sensors, ¶34). It would have been obvious to one of ordinary skill in the art before the effective filing date to include an exercise machine sensor as in White in addition to or instead of the sensors described by Catani in order to yield the predictable results of providing data to the system regarding the user.
Regarding claim 4 (Previously presented), Catani teaches wherein: the method further comprises determining a recentness of each workout recommended but not completed by the user, from among the available workouts; and the assigning of the weight to each of the available workouts is further based on the determined recentness of the workouts recommended but not completed by the user (analysis module 202 may choose, i.e., give more weight to, any one or more of the activities previously recommended to but not yet performed by the user, ¶303; the updating 670 can include adjusting the user's fingerprint, “downgrading” activities related to completed activities since repetition of similar activities may not provide the user with as well-rounded an experience, ¶330; “upgrading” an activity can include, for non-limiting example, assigning a higher scaling factor (i.e., weight) to that activity, ¶331). 
Regarding claim 8 (Previously presented), Catani suggests wherein: the method further comprises receiving a target workout category goal of the user; and the assigning of the weight to each of the available workouts is further based on the received target workout category goal of the user. Catani teaches that analysis module 202 can be configured to determine activities to recommend to the user based on the user's activity information (e.g., user fingerprint 516, FIG. 41, includes a plurality of characteristics unique to an individual, ¶7; includes weight management goal data 518n, ¶299). Catani also teaches that different recommendations can be associated with different numbers of points (i.e., assigned different weights) and users can thus receive a sense of each recommendation's relative impact on their goals (e.g., weight management goals) and/or the difficulty in achieving a certain recommended activity, with higher points being associated with activities having bigger and/or more lasting results and/or with activities that are generally more difficult (¶228). Further, Catani teaches that the analysis module 202 performs a comparison of the user fingerprint 516 with the activity fingerprints stored in the database in order to find the best matches (¶302). Further still, Catani also teaches that analysis module 202 can use various metrics to determine a closest match of an activity for a particular user when no activity's fingerprint identically matches the user's fingerprint; for a non-limiting example, the analysis module 202 can be configured to have a predetermined prioritization of characteristics such that characteristics are ranked in order of importance, thereby allowing the analysis module 202 to determine best activity matches based on best matches to the highest ranked characteristics (¶303). It would have been obvious to one of ordinary skill in the art before the effective filing date to assign weights to each of the available workouts based a target workout category goal of the user in order to yield the predictable results of prioritizing the recommended 
Regarding claim 10 (Previously presented), Catani may not explicitly teach wherein: the method further comprises receiving a workout equipment availability of the user; and the assigning of the weight to each of the available workouts is further based on the received workout equipment availability of the user. Catani does teach that the system can provide recommendations similar in type to activities that the person currently engages in and/or has engaged in in the past, thereby indicating that the person enjoys such activities and/or has access to the resources required for such activities (e.g., certain athletic activities such as swimming, weightlifting, and tennis that require special equipment and/or special facilities), (¶196). Further, White teaches wherein: the method further comprises receiving a workout equipment availability of the user (e.g., stored database athletic equipment in possession of the user, ¶108); and the assigning of the weight to each of the available workouts is further based on the received workout equipment availability of the user (suggest (i.e., rank higher, i.e., assign a greater weight) one or more activities based on various data such as data related to the sports equipment available to the user, ¶64). It would have been obvious to one of ordinary skill in the art before the effective filing date to get input on workout equipment availability for the user and account for it when making/ranking activity recommendations in order to provide relevant recommendations to the user (i.e., recommend activities only if the user has access to the necessary equipment).

s 5, 6, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Catani in view of White and Mault as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2008/0086318, Gilley et al. (“Gilley”).
Regarding claim 5 (Previously presented), Catani may not explicitly teach wherein: the method further comprises receiving a target muscle group for the user; and the assigning of the weight to each of the available workouts is further based on the received target muscle group for the user. However, Gilley teaches a system that can suggest fitness activities adapted to the same muscle group (¶61). It would have been obvious to one of ordinary skill in the art before the effective filing date to prioritize (i.e., rank higher) activities that focus on a muscle group selected by the user (i.e., that would be part of the user fingerprint) in order to yield the predictable results of suggesting activities to the user that are relevant to his desired parameters (i.e., user fingerprint data), e.g., targeting a specific muscle group. 
Regarding claim 6 (Previously presented), Catani may not explicitly teach wherein: the method further comprises determining a recentness of each of multiple target muscle groups being a focus of the workouts completed by the user; and the assigning of the weight to each of the available workouts is further based on the determined recentness of a muscle group that is a focus of the workout being a focus of the workouts completed by the user. However, as discussed above regarding claim 4, Catani teaches that updating 670 can include adjusting the user's fingerprint and “downgrading” activities related to completed activities since repetition of similar activities may not provide the user with as well-rounded an experience (¶330; “upgrading” an activity can include, for non-limiting 
Regarding claim 11 (Previously presented), Catani may not explicitly teach wherein: the method further comprises receiving a sex of the user; and the assigning of the weight to each of the available workouts is further based on the received sex of the user. However, Gilley teaches that the system can suggest activities based on the user interview responses (Abstract), and the user interview responses include gender (¶42, ¶92). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to rank higher those activities matching the gender of the user in order to yield the predictable results of encouraging activities suitable to the characteristics of the user, e.g., gender.

Claims 7 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Catani in view of White and Mault as applied above to claim 1, and further in view of Gilley and U.S. Patent No. 5,853,351, Maruo et al. (“Maruo”).
wherein the determining of the target calorie burn for the user includes: receiving a fitness level of the user that was entered by the user on the app or on the webpage; determining a target heart rate range for the user based on the received fitness level of the user; receiving a mass of the user; receiving the sex of the user; and determining the target calorie burn for the user based on the determined target heart rate range for the user, the received mass of the user, the received sex of the user, and the received target workout duration for the user.
Maruo teaches calculating a target heart rate for a user based on at least one of age, gender, weight, height, body fat, etc. in order to provide a safe and efficient training according to the fitness level (“physical strength”) of the user (col. 2, ll. 25-51). It is well understood that at lower fitness levels, the target heart rate will be lower, so it would have been obvious to one of ordinary skill in the art before the effective filing date to determine a target heart rate for a user based on the user’s fitness level (i.e., take fitness level into account when determining a target heart rate) in order to yield the predictable results of providing safe and efficient training.
Maruo further correlates heart rate to oxygen uptake (col. 1, ll. 48-59), so it would have required no more than routine skill in the art to determine a target calorie burn rate based on a target heart rate, and determining the total calorie burn for an activity is simply a matter of multiplying the calorie burn rate by the activity duration, which is well within the purview of one of ordinary skill. In summary, it would have been obvious to one of ordinary skill in the art before the effective filing date to determine a target heart 
Maruo may not explicitly teach that the fitness level was entered by the user on the app or on the webpage. Maruo teaches “calculating” a fitness level (i.e., “physical strength”) of the user based on age, gender, weight, height, body fat, etc. in order to provide a safe and efficient training for that person (col. 2, ll. 25-51). However, Gilley teaches this feature (user input of current fitness level on input screen of a computer application, FIG. 4). As discussed above, using “fitness level” to determine target heart rate is known. Therefore, it would have been obvious to one of ordinary skill in the art to further modify Catani to use a fitness level entered by the user in the application as in Gilley for calculating a target heart rate as an obvious alternative design choice to determining a fitness level as in Maruo. 
Regarding claim 9 (Previously presented), Catani may not explicitly teach wherein: the method further comprises receiving a fitness level of the user that was entered by the user on the app or on the webpage; and the assigning of the weight to each of the available workouts is further based on the received fitness level of the user. However, Gilley teaches that the system receives a fitness level of the user that was entered by the user on an input screen the application (user input of current fitness level on input screen of a computer application, FIG. 4) and that the system can suggest fitness activities that are more suited to the fitness category assigned to the user profile, and, thus, more suited to the capabilities of the user (¶49). Further, Maruo teaches calculating a target heart rate for a user based on at least one of age, gender, weight, height, body fat, etc. in order to provide a safe and efficient .  

Claims 12-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Catani in view of White, Mault, Gilley and Maruo.
Regarding claim 12 (Previously presented), Catani in view of White, Mault, Gilley, and Maruo renders obvious a method for customizing workout recommendations, the method comprising: receiving, at a server, a target workout duration for a user, a target muscle group for the user, a target workout category goal of the user, a fitness level of the user, a workout equipment availability of the user, and a sex of the user, each of which was entered by the user on an app or on a webpage; determining, at the server, a target calorie burn for the user; determining, at the server, a recentness of each workout completed by the user, from among available workouts, and determining a recentness of each of multiple muscle groups being a focus of the workouts completed by the user, by receiving physical movement data of the user from one or more electronic sensors configured to directly measure physical movement of the user and configured to wirelessly transmit the physical movement data to the server, analyzing the physical movement data, and determining whether each of the available workouts was completed based on the analysis of the physical movement data;22Docket No. 16-023.2 assigning, at the server, a weight to each of the available workouts based on the received target workout duration, the received target muscle group for the user, the received target workout category goal of the user, the received fitness level of the user, the received workout equipment availability of the user, the received sex of the user, the determined target calorie burn for the user, the determined recentness of the workouts completed by the user, and the determined recentness of each of the multiple muscle groups being a focus of the workouts completed by the user; ranking the available workouts based on their assigned weights; and generating a custom workout recommendation for the user based on the ranking of the available workouts. See prior art rejections of claims 1, 5, 6, and 8-11.
Regarding claim 13 (Previously presented), Catani teaches wherein: the one or more electronic sensors includes a wearable electronic sensor configured to be worn on a wrist of the user (see prior art rejection of claim 2).
Catani may not explicitly teach that the wearable sensor is configured to count the steps of the user. However, White teaches this feature (information from one or more devices (across one or more networks) may be used to provide (or be utilized in the formation of) a variety of different parameters, metrics or physiological characteristics including but not limited to: motion parameters, or motion data, such as speed, acceleration, distance, steps taken, direction, relative movement of certain body portions or objects to others, or other motion parameters which may be expressed as angular rates, rectilinear rates or combinations thereof, physiological parameters, such as calories, heart rate, sweat detection, effort, oxygen consumed, oxygen kinetics, and 
Note: In the interest of compact prosecution, Examiner has addressed the following optional limitation:
Catani may not explicitly teach wherein the one or more electronic sensors includes an exercise machine electronic sensor configured to track the amount of effort expended by the user on the exercise machine. However, White suggests this feature (exercise device 122, e.g., treadmill, step machine, etc., includes one or more sensors, ¶34; information from one or more devices (across one or more networks) may be used to provide (or be utilized in the formation of) a variety of different parameters, metrics or physiological characteristics including but not limited to: motion parameters, or motion data, such as speed, acceleration, distance, steps taken, direction, relative movement of certain body portions or objects to others, or other motion parameters which may be expressed as angular rates, rectilinear rates or combinations thereof, physiological parameters, such as calories, heart rate, sweat detection, effort, oxygen consumed, oxygen kinetics, and other metrics which may fall within one or more categories, such as: pressure, impact forces, information regarding the athlete, such as height, weight, age, demographic information and combinations thereof, ¶30 (emphasis 
Regarding claim 14 (Previously presented), Catani teaches wherein: the method further comprises determining a recentness of each workout recommended but not completed by the user, from among the available workouts; and the assigning of the weight to each of the available workouts is further based on the determined recentness of the workouts recommended but not completed by the user (see prior art rejection of claim 4).
Regarding claim 15 (Original), Catani may not explicitly teach wherein the determining of the target calorie burn for the user includes: determining a target heart rate range for the user based on the received fitness level of the user; receiving a mass of the user; and determining the target calorie burn for the user based on the determined target heart rate range for the user, the mass of the user, the sex of the user, and the received target workout duration for the user. However, see prior art rejection of claim 7.
Regarding claim 16 (Previously presented), Catani teaches one or more non-transitory computer-readable media storing one or more programs that are configured, when executed, to cause one or more processors to perform a method for customizing workout recommendations (non-transitory computer program products (i.e., physically embodied computer program products) are provided 
Catani in view of White, Mault, Gilley, and Maruo renders obvious the method comprising: receiving, at a server, a target workout duration for a user, a target muscle group for the user, a target workout category goal of the user, a fitness level of the user, a workout equipment availability of the user, and a sex of the user, each of which was entered by the user on an app or on a webpage; determining, at the server, a target calorie burn for the user; determining, at the server, a recentness of each workout completed by the user, from among available workouts, and determining, at the server, a recentness of each of the multiple muscle groups being a focus of the workouts completed by the user, by receiving physical movement data of the user from one or more electronic sensors configured to directly measure physical movement of the user and configured to wirelessly transmit the physical movement data to the server, analyzing the physical movement data, and determining whether each of the available workouts was completed based on the analysis of the physical movement data;24Docket No. 16-023.2 assigning, at the server, a weight to each of the available workouts based on the received target workout duration, the received target muscle group for the user, the received target workout category goal of the user, the received fitness level of the user, the received workout equipment availability of the user, the received sex of the user, the determined target calorie burn for the user, the determined recentness of the workouts completed by the user, and the determined recentness of each of the multiple muscle groups being a focus of the workouts completed by the user; ranking, at the server, the available workouts based on their assigned weights; and generating, at the server, a custom workout recommendation for the user based on the ranking of the available workouts. See prior art rejection of claim 12.  
Regarding claim 17 (Previously presented), Catani teaches wherein the one or more electronic sensors includes a wearable electronic sensor configured to be worn on a wrist of the user (see prior-art rejection of claim 13). 
Catani may not explicitly teach that the wearable electronic sensor is configured to count the steps of the user. However, see prior-art rejection of claim 13. 
Regarding claim 18 (Previously presented), Catani may not explicitly teach wherein the one or more electronic sensors includes an exercise machine electronic sensor configured to track the amount of effort expended by the user on the exercise machine. However, see prior-art rejection of claim 13.   
Regarding claim 19 (Previously presented), Catani teaches wherein: the method further comprises determining a recentness of each workout recommended but not completed by the user, from among the available workouts; and25Docket No. 16-023.2 the assigning of the weight to each of the available workouts is further based on the determined recentness of the workouts recommended but not completed by the user (see prior art rejection of claim 4).   
Regarding claim 20 (Original), Catani may not explicitly teach wherein the determining of the target calorie burn for the user includes: determining a target heart rate range for the user based on the received fitness level of the user; receiving a mass of the user; and determining the target calorie burn for the user based on the determined target heart rate range for the user, the mass of the user, the sex of the user, and the received target workout duration for the user. However, see prior art rejection of claim 7.



Response to Arguments
In order to make the prosecution record clear, Examiner has reopened prosecution and provided new grounds of rejection under 35 U.S.C. § 103. Therefore, Applicant’s arguments regarding the prior-art rejections under 35 U.S.C. § 103 filed in the Brief are moot.
The Applicant’s arguments filed in the Brief regarding the rejections of claims 1-20 under 35 USC § 101 have been fully considered, but they are not persuasive. These arguments will be addressed in the order in which they appear in the Response.  
In the Brief, Applicant argues in substance that:
(1) Even if claim 1 recites an abstract idea, claim 1 integrates the elements thereof into a practical application;
(2) Claim 1 is analogous to claim 1 of Example 40 of the USPTO’s Subject Matter Eligibility Examples, and the method of claim 1 provides a specific improvement over prior art systems akin to Example 40’s “claim as a whole being directed to a particular improvement in collecting traffic data;”
(3) The method of claim 1 includes automatic and objective measurements of a user’s movement using objective sensors, automatically sending the observed data to an application that is capable of generating a customized workout recommendation based on the data, and generating a custom workout for the user based on the 
(4) Highly sophisticated and specialized electronic sensors may therefore solve the problems with the prior art method by objectively and accurately measuring physical movement of the user instead of relying on subjective and biased observations of a user;
(5) The example methods disclosed are not directed to an abstract idea because they solve a technical problem using highly sophisticated and specialized electronic sensors;
(6) The example methods disclosed herein may improve the technical field of automated workout recommendations at least because the prior-art method did not enable the automatic measurement of the physical movement of a user and the automatic sending of physical movement data to a software application capable of customizing a workout recommendation based on an automatic analysis and determination of parameters from the received physical movement data;
(7) The present method of claim 1, when considered as a whole, is a practical application directed to a particular improvement in customized workout recommendations; and
(8) Claim 1 recites elements similar to two granted U.S. patents in which the Examiners found the similar elements patent eligible, and Examiner has failed to give any explanation for the clear inconsistency.
In response to the Applicant’s argument (1), the Examiner respectfully disagrees. As discussed in the above rejection, claim 1 recites recite “determining a recentness of the workouts by receiving physical movement data transmitted wirelessly to a server 
Claim 1 also recites receiving data at a server that was entered on an app or web page and determining various parameters at the server. However, a server is a computer, and the server here is merely a tool for performing the abstract idea. Other claims further define the abstract idea, reciting additional mental processes of evaluating data but nothing more. The claims do NOT: recite an improvement to the functioning of a computer or any other technology or technical field; apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; apply the abstract idea using a particular machine; effect a transformation or reduction of a particular article to a different state or thing; or apply the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular technological environment.
The present invention does not recite any specialized formula or method for implementing the well-known process of recommending a customized workout; at most, it merely “provides a new and presumably better method” for doing so. Flook, 437 U.S. at 594. This is not the kind of “discover[y]” that § 101 was designed to protect. Id. at 593; see, e.g., Cybersource, 654 F.3d at 1373 (computerized method for collecting and organizing credit card transaction data invalid under § 101 because claimed method "can be performed by human thought alone"). 
Some dependent claims further recite specific types of sensors, but again, this is insignificant pre-solution activity which involves merely gathering data to be used in the claimed process, the insignificant pre-solution activity being directed to well-understood, 
In response to the Applicant’s argument (2), the Examiner unequivocally disagrees. Claim 1 is NOT analogous to claim 1 of Example 40 of the USPTO’s Subject Matter Eligibility Examples because in Example 40, the improvement is to the collecting of the data, not to how it is subsequently used. In Example 40, it is important to collect network traffic statistical data because it is useful in optimizing network performance, resolving network issues, and improving network security. However, because the records are very large, the continual generation and export of the records substantially increases the traffic volume on the network, which hinders network performance, and continual analysis of the network is not always necessary when the network is performing under normal conditions. So, the claim improves (streamlines, optimizes) the collection of the data by selectively collecting data according to a certain quality threshold. Therefore, it is a technological improvement, i.e., an improvement to the technology (it reduces the traffic volume on the network, which improves network performance). In the instant case, there is no technological improvement. The claims are not directed to improved sensors. The claims merely use sensors to collect data to be used in a method of recommending a custom workout. This data collection is a well-understood, routine, and conventional activity previously known to the industry specified at a high level of generality. Claim 1 does not provide a specific improvement over prior art systems akin to Example 40’s “claim as a whole being directed to a particular improvement in collecting traffic data” because it does not recite a technological improvement. Claim 1 does not apply the abstract idea using a particular machine or 
In response to the Applicant’s argument (3), Examiner notes that using electronic sensors for collecting objective movement data is a well-understood, routine, and conventional activity previously known to the industry specified at a high level of generality. Generating a custom workout for a user based on this collected data is not a patent-eligible method. Merely automating a known method that recites an abstract idea without reciting a particular machine for doing so or significantly more that the abstract idea is not eligible subject matter. 
In response to the Applicant’s argument (4), Examiner notes that whether or not “highly sophisticated and specialized electronic sensors may therefore solve the problems with the prior art method by objectively and accurately measuring physical movement of the user instead of relying on subjective and biased observations of a user” is not germane to the question of patentability. First, claim 1 does not recite “highly sophisticated and specialized electronic sensors;” therefore, that “highly sophisticated and specialized electronic sensors may solve a problem with prior-art methods” has nothing to do with claim 1. Claim 1 recites nothing more than using electronic sensors to collect physical movement data, which is a well-understood, routine, and conventional activity previously known to the industry specified at a high level of generality as evidenced by Arriba, set forth in the rejections above. Second, objectively and accurately measuring physical movement of the user instead of relying on subjective and biased observations may result in a presumably better workout recommendation, but using sensors for performing the insignificant pre-solution activity see, e.g., Cybersource, 654 F.3d at 1373 (computerized method for collecting and organizing credit card transaction data invalid under § 101 because claimed method "can be performed by human thought alone")). 
In response to the Applicant’s argument (5), whether or not the claims recite an abstract idea is not determined by whether or not the claim solves a technical problem using highly sophisticated and specialized electronic sensors. During the analysis (Item 2 of the subject matter eligibility test set forth in the above rejections under 35 U.S.C. § 101), it is determined whether the claim recites an abstract idea or it does not, and if the answer is yes, the analysis continues from there to then determine if the claims recite additional elements that integrate the abstract idea into a practical application in Item 3 of the subject matter eligibility test set forth in the above rejections under 35 U.S.C. § 101. 
 In response to the Applicant’s argument (6), Examiner notes that whether or not 
“the example methods disclosed herein may improve the technical field of automated workout recommendations at least because the prior-art method did not enable the automatic measurement of the physical movement of a user and the automatic sending of physical movement data to a software application capable of customizing a workout recommendation based on an automatic analysis and determination of parameters from the received physical movement data” (emphasis added) does not render the claim patent eligible. Automating a prior-art method that can be performed in the human mind 
In response to the Applicant’s argument (7), Examiner respectfully disagrees. There is no particular technological improvement recited in the claims. As discussed in the above rejections, claim 1 does not integrate the abstract idea into a practical application because the additional elements are directed to insignificant pre-solution activity and/or merely using a computer as a tool to perform an abstract idea, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are directed to using a computer as a tool to perform an abstract idea and insignificant pre-solution activity appended to the abstract idea, the insignificant pre-solution activity being directed to well-understood, routine, and conventional activities previously known to the industry specified at a high level of generality.
 In response to the Applicant’s argument (8), Examiner notes that it is not within her purview to explain the decisions and conclusions of other examiners considering other applications. Each application turns on its own set of facts and is assessed on its own merits under whatever the current guidance is at the time of examination. Whether or not there is inconsistency between the conclusions reached in different applications and/or by different examiners does not affect Examiner’s analysis of the instant claims. Under the current guidance, the instant claims are not patent eligible as set forth above.

Conclusion
This action is NON-FINAL. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.L.K./
Examiner, Art Unit 3715

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715